DETAILED ACTION
Status of Claims:
Claims 1 – 8 are pending. 
Claims 9 and 10 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of subcombination I in the reply filed on 01/27/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 10628800).

As per claim 1, an information processing apparatus comprising: 
	a communication port that communicates with an external device (The host computing system can support the execution of both a C&S system and also a mail server, both accessible to different computing clients over computer communications network, See Col. 4, Lines 3 - 16); and 
	a controller that controls the information processing apparatus (A meeting launcher module can be coupled to the C&S system and the mail server, See Col. 4, Lines 17 - 28), 
(an e-mail can be received in a mail server, See Col. 4, Lines 51 - 67) and to start up an application in response to startup information when it is determined that the email includes the startup information (Meeting launcher can parse the e-mail to identify the e-meeting invite and to extract therefrom, the hyperlink, any authentication data such as a user identifier and password, and any optional information. The meeting launcher then can generate macro code to be executed upon the selection or activation of a user interface control embedded in an event created for the e-meeting and stored in a C&S system, See Col. 3, Line 51 - Col. 4, Line 2).
 
As per claim 2, the information processing apparatus according to Claim 1, wherein the information processing apparatus is connected to a conference server that is enabled to reserve a conference in accordance with an email, and wherein the controller acquires an email from the conference server (The meeting launcher module can include program code that when executing in the memory of the host computing system can be enabled to process an e-mail containing an e-meeting invite by extracting therefrom a hyperlink to an e-meeting scheduled to hosted by an e-meeting server executing in corresponding computing system, See Col. 4, Lines 17 - 28).
 
As per claim 3, the information processing apparatus according to Claim 2, wherein the controller acquires from the conference server an email for the conference when the conference commences (The macro code can include an instruction to navigate a browser to the hyperlink extracted from the e-meeting invite and to present the authentication data extracted from the e-meeting invite … a single click of the user interface control within the event of the C&S system can automatically result in the launching of the e-meeting, See Col. 3, Line 51 - Col. 4, Line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 10628800) and in view of Harm (US 8713584).

As per claim 4, Moran discloses all limitations of claim 1. 
	
	Moran however does not expressly disclose:
	wherein the startup information comprises a uniform resource locator (URL) included the email.

	Harm discloses:
	the information processing apparatus according to Claim 1, wherein the startup information comprises a uniform resource locator (URL) included the email (A user may also start an application by navigating to a URL that is directed to the application, See Col. 6, Line 47 - 62).
 
	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Harm's teaching of startup information comprising a URL, along with determining startup information for a conference from an email to improve Moran’s system. Both Moran and Harm disclose systems for embedding macros in an email. Harm's system includes using a URL as a macro that is 
 
As per claim 5, the information processing apparatus according to Claim 1, wherein the startup information comprises a file path included in the email (Harm, The link node may include a document ID, which may be the URL or some other path name that “points to” the macro, See Col. 28, Lines 8 - 13).
 
As per claim 6, the information processing apparatus according to Claim 5, wherein the controller performs control to start up an application (Harm, Starting or executing applications, an event may occur, such as the receipt of an email message, which may start or resume the execution of certain applications. For example, the event (e.g., a received email message) may trigger a macro, See Col. 6, Line 47 - 62) that displays a file indicated by the file path when the file path is included in the email (Harm, The link node may include a document ID, which may be the URL or some other path name that “points to” the macro, See Col. 28, Lines 8 - 13).
 
As per claim 7, the information processing apparatus according to Claim 1, wherein the startup information comprises an extension included in the email (Harm, Automatically start execution of the corresponding application associated with the file, such as based on the extension name of the file or other defined association, See Col. 6, Line 47 - 62).
 
As per claim 8, the information processing apparatus according to Claim 7, wherein the controller performs control to start up an application responsive to the extension when it is determined that the extension is included in the email (Harm, Automatically start execution of the corresponding application associated with the file, such as based on the extension name of the file or other defined association, See Col. 6, Line 47 - 62).

Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•	US 20130018950: Connecting a device to a meeting

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NAZIA NAOREEN/Examiner, Art Unit 2458